The reasoning of the majority opinion is that, if the annual payments on the contract were the basis for the decision, it would be immaterial whether they are income or resource, for in either case they are insufficient to disqualify the respondent from receiving a grant. It holds that the present cash value of the contract and not the annual income therefrom is the proper basis for determining whether it is a resource or an income. Therefore, since the present cash value of eight hundred dollars exceeds the amount of resources permitted an applicant, the grant must be denied.
With this, I cannot agree. The department is not the financial adviser for applicants for grants and must pass upon the applications in the light of the financial situation of the applicants as it finds them. Here, the respondent has a contract right to be paid annual payments for the land. His legal title is no more than a security for the performance of the vendee's obligation. If the vendee tenders his payments, the respondent must accept them and deliver his deed to the property.
I think that, because the respondent now has only the right to collect the annual payments, they are the *Page 238 
proper basis for classification, and hence respondent is entitled to a grant with the annual payments deducted therefrom.
BLAKE, J., concurs with MALLERY, J.